Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1528
                      Lower Tribunal No. F19-15573
                          ________________


                             Myrtis Harden,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Myrtis Harden, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.